Title: To James Madison from Philip Ludwell Grymes, 5 April 1808
From: Grymes, Philip Ludwell
To: Madison, James



Hond. Sir,
Fredericksburg, April, the 5th. 1808

I have this day recd. under your enclosure my Commission as Attorney for the U States for the District of Orleans; by which I feel myself greatly honoured; and for which I offer to the President and Senate a solemn Assurance of Fidelity to my Country, in every Case of Official duty in which I shall be engaged; the only return that I can now make.
Altho I have been most actively engaged for the last three Months in making preparation for my departure to Orleans, I am not yet perfectly prepared to leave this State; I wish therefore to be ascertained whether my presence at my Post is immediately necessary; or whether I may not without a Neglect of Duty, delay seting out for a few Weeks in which time I may be able to make arrangements for the removal of my Family with me.  My Movements shall be regulated by your Opinion on this subject, which I sho’ld be glad to receive forthwith, directed to me at Urbanna; Middlesex County.  I am with due respect, yr. Obt. Servt.

P. Grymes

